                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND




ASSOCIATION OF COMMUNITY CANCER
CENTERS, et al.,

                       Plaintiffs,
                                                            Civil Action No. 1:20-cv-03531-CCB
        v.
                                                            ORAL ARGUMENT REQUESTED
ALEX M. AZAR II, in his official capacity as
Secretary of the U.S. Department of Health and
Human Services, et al.,

                       Defendants.



                 MOTION FOR A TEMPORARY RESTRAINING ORDER
                        AND PRELIMINARY INJUNCTION

       On November 27, 2020, the Trump administration published an interim final rule

(MFN Rule) that will completely overhaul the Medicare Part B reimbursement system for

physician-administered innovative medicines as of January 1, 2021. The MFN Rule seeks to

replace the current primarily market-based approach to reimbursement for Part B products with a

totally new system that ties reimbursement to the lowest price available in almost two dozen other

countries—regardless of how those countries structure their healthcare systems, the (dis)incentives

they provide for innovation, or the limitations they place on patients’ ability to access medications.

But instead of adopting this sea-change to the Medicare program through proper legislative

channels, the Trump Administration implemented the nationwide, mandatory MFN Rule in the

guise of its narrow authority under Section 1115A of the Social Security Act to “test” a payment

“model.” Worse still, the Administration took these steps without going through statutorily

required notice-and-comment procedures.
       As the accompanying Memorandum of Law explains, the MFN Rule is unlawful on several

procedural and substantive grounds, both statutory and constitutional. It will immediately and

irreparably harm Medicare patients, healthcare providers, and pharmaceutical manufacturers. And

the balance of equities and the public interest weigh heavily against implementation of the Rule.

Plaintiffs accordingly seek a temporary restraining order and preliminary injunction, pursuant to

Federal Rule of Civil Procedure 65, to enjoin implementation of the MFN Rule.

       Time is of the essence. Under the MFN Rule, massive changes to Medicare reimbursement

will begin to operate on January 1, 2021. At that point, the Rule will begin to inflict multiple forms

of irreparable harm on Plaintiffs and their members, as well as on the general public. Despite

waiting years to propose and implement the MFN Rule, the Trump Administration picked an

implementation date only one month away from the date of publication. An entire industry—

patients, providers, group purchasing organizations, and pharmaceutical manufacturers—cannot

reasonably be expected to upend their treatment plans, practices, contracts, pricing systems, and

business plans within a single month. Not only is the Rule’s timeline plainly infeasible, but

implementation will immediately undermine access to healthcare and life-saving medications for

patients who are in most critical need; and it will cause healthcare providers and other businesses

to shutter, while inflicting billions of dollars in losses on the industry. The Rule will also increase

burdens on a fragile medical system already overtaxed by the COVID-19 pandemic, further

jeopardizing the health of millions at a time when access to quality care is of the utmost

importance.

       Plaintiffs have proceeded with diligence. The MFN Rule was published in the Federal

Register on November 27, 2020. Plaintiffs filed their Complaint in this action on December 4, only

one week later. Plaintiffs asked Defendants to delay implementation of the Rule pending litigation
of a motion for preliminary injunction, but Defendants declined. Plaintiffs now file this Motion

for temporary and preliminary injunctive relief on December 10, less than one week after filing

their Complaint.

       For these reasons, and those set forth more fully in Plaintiffs’ accompanying Memorandum

of Law, Plaintiffs’ Motion for a Temporary Restraining Order and Preliminary Injunction should

be granted, and the MFN Rule should be preliminarily enjoined during the pendency of this

litigation. At a minimum, Plaintiffs request that the Court enter an order temporarily enjoining the

interim final rulemaking from going into effect until Defendants have complied with notice-and-

comment requirements. With massive upheaval of the Medicare program less than three weeks

away, Plaintiffs also request expedited briefing and oral argument on this Motion. Plaintiffs

discussed a briefing schedule with Defendants, but the parties were unable to agree on a schedule

that gave both sides what they considered sufficient time to brief the issues and that provided the

Court with sufficient time to resolve the issues in advance of the January 1 deadline, particularly

in light of the upcoming holidays.
DATED: December 10, 2020                      Respectfully submitted,
Michele Sartori (Bar No. 26829)               /s/ John P. Elwood
E. Elizabeth Halpern****                      John P. Elwood*
Susan M. Cook****                             Jeffrey L. Handwerker***
HOGAN LOVELLS US LLP                          R. Stanton Jones (Bar No. 20690)
555 Thirteenth Street, NW                     Allon Kedem*
Washington, DC 20004                          Diana Sterk*
(202) 637-5600                                ARNOLD & PORTER KATE SCHOLER LLP
michele.sartori@hoganlovells.com              601 Massachusetts Avenue, NW
elizabeth.halpern@hoganlovells.com            Washington, DC 20001
susan.cook@hoganlovells.com                   (202) 942-5000
                                              john.elwood@arnoldporter.com
Counsel for Plaintiff Association of          jeffrey.handwerker@arnoldporter.com
Community Cancer Centers                      stanton.jones@arnoldporter.com
                                              allon.kedem@arnoldporter.com
                                              diana.sterk@arnoldporter.com
Andrew Zimmitti (Bar No. 18539)
Michael Kolber*                               Counsel for Plaintiff Pharmaceutical Research
Adam Finkelstein**                            and Manufacturers of America
MANATT, PHELPS & PHILLIPS LLP
1050 Connecticut Avenue, NW, Suite 600
Washington, DC 20036                          Timothy Cleveland*
(202) 585-6505                                Alethea Anne Swift*
azimmitti@manatt.com                          CLEVELAND | TERRAZAS PLLC
mkolber@manatt.com                            303 Camp Craft Rd., Suite 325
                                              Austin, TX 78746
Counsel for Plaintiff Global Colon Cancer     (512) 689-8698
Association                                   tcleveland@clevelandterrazas.com
                                              aswift@clevelandterrazas.com
                                              Benjamin H. Carney (Bar No. 27984)
                                              GORDON, WOLF & CARNEY, CHTD.
                                              100 W. Pennsylvania Avenue, Suite 100
                                              Towson, MD 21204
                                              (410) 825-2300
                                              bcarney@gwcfirm.com

                                              Counsel for Plaintiff National Infusion Center
                                              Association


                                        * Pro hac vice
                           ** Pro hac vice application forthcoming
                          *** Application for admission forthcoming
                           **** Application for admission pending
